COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00293-CV


Don Corley, Jr.                           §    From the 141st District Court

v.                                        §    of Tarrant County (141-286695-16)

                                          §    April 27, 2017
Gaylan Hendricks and Dan
Hendricks                                 §    Opinion by Justice Pittman


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellees Gaylan Hendricks and Dan Hendricks

shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mark T. Pittman_________________
                                        Justice Mark T. Pittman